DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements submitted on 2/4/2020 has been entered and considered in-part and a signed copy of the 1449 is attached herein.  Foreign reference WO 17037423 is not considered since a copy of this document is not provided by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a component” in claim 13 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform “a bias mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
camera device” instead.
Claim 13 recites “a second portion of a computer device”. It’s not clear whether this a new computer device or the same computer device previously mentioned from the first portion. In order to examine this application, examiner will assume the limitation is “a second portion of the computer device” instead.
Claim 13 also recites “… a direction that has a component that is perpendicular…”. Based on the claim, it sounds like the “component” is a physical structural component, but based on the specification at [0037], it appears this is an imaginary “vector component. Thus, the claim is misleading and unclear. In order to examine this application, examiner will assume the limitation is “… a direction that has a vector component that is perpendicular…” instead.
Claims 14-15 depends on claim 13. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollier et al. (US 2017/0195565; hereinafter “Ollier”).
Regarding claim 1, Ollier discloses a computer device ([0002, 0023, 0025]: “…laptop…”; also see Fig. 5b; note PED can be a laptop) comprising: a housing (laptop inherently have a housing; typically one portion houses a display device, and the other portion houses input such as a keyboard, a touchpad, or a touch screen); a camera device (Figs. 5a, 5b, 6) at the housing, the camera device including an image sensor (60, Fig. 6) and a fisheye lens (fisheye lenses 511, 512, Fig. 5a), the fisheye lens positioned at the housing to point upwards to capture an image of a scene around the housing ([0012, 0089, 0092]); and a processor ([0128]: “…processor…”) disposed in the housing and coupled to the camera device, the processor to execute instructions, the instructions to convert the image of the scene into a panoramic image ([0007, 0044, 0193]: “… a panoramic field of view (of 360°)…”).
Regarding claim 6, Ollier discloses the computer device of claim 1, and Ollier further discloses wherein the instructions are further to de- warp the image ([0019, 0020]: “… dewarping…”; Figs. 9-11).


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knepper et al. (US 10,013,031; hereinafter “Knepper”).
Regarding claim 13 as best understood, Knepper discloses a hinge (206a, Figs. 2-4) comprising: a barrel (barrel of 206a) including an elongate body (as shown in Fig. 2), the body to connect a first portion (202A) of a computer device (100A) to a second portion (204A) of the computer device to pivot about a longitudinal axis (same as rotation axis of the hinge 206a) of the elongate body; and a camera lens (120A; camera inherently has lens) connected to the elongate body to protrude from the elongate body in a direction that has a vector component (imaginary vector component, see cropped Fig. 4 below) that is perpendicular to the longitudinal axis (as shown in Figs. 3, 4).

    PNG
    media_image1.png
    260
    436
    media_image1.png
    Greyscale

Regarding claim 14, Knepper discloses the hinge of claim 13, and Knepper further discloses wherein the camera lens is movable between an extended position (as shown in Figs. 2-4) in which the camera lens protrudes from the elongate body and a recessed position (same as closed position, where 100A is closed and 120A is moved into the recess 208A in Fig. 4; col. 6, lns. 52-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ollier, and further in view of Quiet et al. (US 10,222,824; hereinafter “Quiet”).
Regarding claim 2, Ollier teaches the computer device of claim 1, and Ollier further teaches a hinge to pivotally connect a first portion of the housing to a second portion of the housing (inherent for a laptop to have a hinge between two portions of the housings). 
Ollier does not teach the fisheye lens disposed at the hinge. However, Quiet teaches a hinge (912, Fig. 9) to pivotally connect a first portion of a housing (such as 906, Fig. 9) to a second portion of the housing (908, Fig. 9), lens (lens of camera 902, 904) disposed at the hinge (directly or indirectly at 912, Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 4, Ollier in view of Quiet teaches the computer device of claim 2. Ollier does not teach wherein the first portion and the second portion of the housing are mutually orientable by the hinge into a configuration in which the first portion and the second portion are separated by an included angle, the hinge to control the included angle to range from an acute angle to a reflex angle, wherein the fisheye lens is disposed within the included angle. However, Quiet further teaches the first portion (906, Fig. 9) and the second portion (908, Fig. 9) of the housing are mutually orientable by the hinge (912, Fig. 9) into a configuration in which the first portion and the second portion are separated by an included angle, the hinge to control the included angle to range from an acute angle to a reflex angle, wherein the lens is disposed within the included angle (see full range of included angle in Fig. 2-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first portion and the second portion of the housing are mutually orientable by the hinge into a configuration in which the first portion and the second portion are separated by an included angle, the hinge to control the included angle to range from an acute angle to a reflex angle, wherein the fisheye lens is disposed within the included angle in Ollier in view of Quiet, as taught by Quiet, in order to orient the computer device in different configuration for different usage situation.
	Regarding claim 5, Ollier in view of Quiet teaches the computer device of claim 4. Ollier does not teach wherein when the configuration sets the included angle to be .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ollier, in view of Quiet, and further in view of Skogoe et al. (US 9,465,415; hereinafter “Skogoe”).
	Regarding claim 3, Ollier in view of Quiet teaches the computer device of claim 2. Ollier does not teach wherein the hinge includes a hinge barrel and the fisheye lens is disposed at the hinge barrel. However, Skogoe teaches a lens (300, Fig. 5; col. 6, lns. 23-31: “…optical remote sensing system 300… may contain a still and/or a video camera configured to capture image data...”) is disposed at a hinge barrel (125a, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing .  

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ollier in view of Quiet.
	Regarding claim 7, Ollier teaches a computer device ([0002,0023,0025]: “…laptops…”; also see Fig. 5b; note PED can be a laptop) comprising: a housing including a first portion and a second portion (laptop inherently have a housing; typically one portion houses a display device, and the other portion houses input such as a keyboard, a touchpad, or a touch screen); a hinge that pivotally connects the second portion to the first portion (laptop inherently have a hinge connects two portions); a camera device (Figs. 5a, 5b, 6) including an image sensor (60, Fig. 6) and a lens (511, 512, Fig. 5a), and the camera device faces upwards to capture an image of a scene around the housing ([0012, 0089, 0092]).
	Ollier does not explicitly teach wherein the first portion of the housing contains a display device; the first portion and the second portion of the housing mutually orientable by the hinge into a configuration in which an end of the first portion and an end of the second portion are positionable to be supported by a support surface and in which the lens of the camera device faces upwards to capture an image of a scene around the housing. However, Quiet teaches a first portion of a housing (such as 906, Fig. 9) contains a display device (906 is a display device); the first portion and a second 
Regarding claim 8, Ollier in view of Quiet teaches the computer device of claim 7. Ollier does not teach wherein the lens of the camera device is disposed at the hinge. However, Quiet further teaches the lens of the camera device (902, 904, Fig. 9) is disposed at the hinge (directly or indirectly at 912, Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens of the camera device is disposed at the hinge in Ollier in view of Quiet, as taught by Quiet, in order to allow users to see displays at the two portions and at same time allow the computer device to capture panoramic image.
Regarding claim 11, Ollier in view of Quiet teaches the computer device of claim 7, and Quiet further teaches wherein the display device faces outwards when the first portion and the second portion of the housing are mutually oriented into the configuration (as modified by Quiet in above claim 7; can refer to Figs. 9 and 10 of Quiet).
	Regarding claim 12, Ollier in view of Quiet teaches the computer device of claim 7, and wherein the lens has a 360-degree field of view ([0089, 0193]: “…can capture 360 degrees…”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ollier in view of Quiet, and further in view of Skogoe.
	Regarding claim 9, Ollier in view of Quiet teaches the computer device of claim 8. Ollier does not explicitly teach wherein the first portion and the second portion of the housing are mutually orientable by the hinge into a closed configuration, and wherein, the first portion, the second portion, or both the first portion and the second include a recess to accommodate the lens in the closed configuration. However, Skogoe teaches a first portion (120, Fig. 1a) and a second portion (110, Fig. 1a) of a housing (housing of 110, 120, Fig. 1a) are mutually orientable by a hinge (hinge at 115, see Figs. 1a, 1b, 2) into a closed configuration (configuration shown in Fig. 1), and wherein, the first portion, the second portion, or both the first portion and the second include a recess (112a, Figs. 1a, 1b, 2) to accommodate lens in the closed configuration (recess where 300 occupies in Fig. 1a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first portion and the second .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ollier in view of Quiet, and further in view of Tucker et al. (US 10,101,777; hereinafter “Tucker”).
	Regarding claim 10 as best understood, Ollier in view of Quiet teaches the computer device of claim 8. Ollier does not teach wherein the lens is moveable between a position recessed in the hinge and a position extended from the hinge, the camera device further comprising a bias mechanism to bias the lens at a position outside of the hinge. However, Tucker teaches a camera device (280, Figs. 2-5), comprising: a lens (286, Figs. 3-4) is moveable between a position recessed in a hinge (retracted state 201 in Fig. 2; note that 232-1 and end of 220 can be consider part of hinge) and a position extended from the hinge (extended state 203 in Fig. 2 and Figs. 3-5), the camera device further comprising a bias mechanism (290, Fig. 4) to bias the lens at a position outside of the hinge (as shown extended state 203). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lens is moveable between a position recessed in the hinge and a position extended from the hinge, the camera device further comprising a bias mechanism to bias the lens at a position outside of the hinge in Ollier in view of Quiet, as taught by Tucker, in order to protect and put the camera device in dormant mode when not in use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knepper, and further in view of Ollier.
	Regarding claim 15, Knepper does the hinge of claim 13. Knepper does not teach wherein the camera lens has a 360-degree field of view. However, Ollier teaches a camera lens has a 360-degree field of view ([0089, 0193]: “…lens can capture 360 degree…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the camera lens has a 360-degree field of view in Knepper, as taught by Ollier, in order to create a panoramic image of the surrounding area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biech (US 2007/0182663) discloses a computer device, comprising: a camera device in a hinge barrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841